 
Exhibit 10.1
LEUCADIA NATIONAL CORPORATION  520 Madison Avenue/New York, New York  10022
 
 
July 2, 2014


Teresa S. Gendron
2108 Tyson’s Executive Court
Dunn Loring, VA 22027


Dear Teri:


Leucadia National Corporation (“Leucadia”) is pleased to offer you a position as
its Chief Financial Officer at our New York office under the terms and
conditions described in this agreement (“Agreement”).  Your employment with
Leucadia will commence at a mutually agreeable time, on or before September 1,
2014 (“Start Date”).


I.            COMPENSATION


A.            You will receive a salary at the annualized rate of $500,000,
payable in accordance with Leucadia's payroll practices.  You are also eligible
to be considered for a discretionary bonus.


B.            Signing Bonus.


1.    If you are an employee of Leucadia for at least ten (10) business days
after your Start Date, you will receive a signing cash bonus of
$600,000 (“Signing Bonus”) no later than that tenth day that will be subject to
a service period.  If Leucadia terminates your employment for Cause (as defined
in Section III) prior to Leucadia paying the Signing Bonus, you shall not be
eligible to receive the Signing Bonus.
2.    If, during the periods set out below, you give notice of your intent to
resign or if Leucadia terminates your employment for Cause, you must repay the
gross, before-tax amount of the Signing Bonus in accordance with the schedule
below within ten (10) business days of your termination date.


3.    Notwithstanding the above, if Leucadia terminates your employment without
Cause, provided you sign (and do not revoke, if applicable) a separation
agreement including a release in the form requested by Leucadia, Leucadia will
pay you the Signing Bonus if not already paid to you and, if paid to you, you
will not be required to repay any portion of the Signing Bonus.


On or prior to the first anniversary of the Start Date
$600,000
After the first anniversary of the Start Date and on or prior to the second
anniversary
of the Start Date
$400,000
After the second anniversary of the Start Date and on or prior to the third
anniversary
of the Start Date
$200,000
After the third anniversary of the Start Date
Zero



C.            2014 Bonus.   For fiscal year 2014, you will receive a guaranteed
bonus of $500,000 (“2014 Bonus”) in cash, payable at the time annual bonuses are
paid to similarly situated employees, if you are an employee on the payment
date.  If Leucadia terminates your employment without Cause (as defined in
Section III) prior to paying the 2014 Bonus, Leucadia shall pay it to you in
cash on the effective date of such termination the outstanding unpaid portion of
the bonus payments, provided that you sign (and do not revoke, if applicable) a
separation agreement including a release in the form requested by Leucadia.


D.            2015 Bonus.   For fiscal year 2015, you will receive a guaranteed
bonus of $750,000 (“2015 Bonus”) in cash, payable at the time annual bonuses are
paid to similarly situated employees, if you are an employee on the payment
date.  If Leucadia terminates your employment without Cause (as defined in
Section III) prior to paying the 2015 Bonus, Leucadia shall pay it to you in
cash on the effective date of such termination the outstanding unpaid portion of
the bonus payments, provided that you sign (and do not revoke, if applicable) a
separation agreement including a release in the form requested by Leucadia.


E.            Relocation Assistance.   To assist with your relocation from
Virginia to the New York area, you will receive relocation benefits up to
$100,000 (the “Relocation Package”), which is subject to the policies and
practices in effect for such assistance.


F.            Reimbursement For Loss Incurred In Connection With The Sale Of
Your Home.   To assist you with your relocation, Leucadia will indemnify your
for any loss you incur in connection with the sale of your newly purchased home
in Virginia (the “Home”).  If the price at which you sell the Home is less than
the price at which you purchased it, Leucadia will reimburse you for any loss
(the “Home Reimbursement”) subject to your providing documentation (in a form
acceptable to Leucadia) evidencing the loss.  The Home Reimbursement shall
include the reasonable fees or other costs associated with a real-estate agent
retained to sell the Home.  If you give notice of your intent to resign or
Leucadia terminates your employment for Cause on or prior to the first
anniversary of the Start Date, you must immediately repay the gross, before-tax
amount of the Home Reimbursement to Leucadia within ten (10) business days of
your termination date.  If Leucadia terminates your employment without Cause,
provided you sign (and do not revoke, if applicable) a separation agreement
including a release in the form requested by Leucadia, Leucadia will pay you the
Home Reimbursement, if not already paid to you and, if paid to you, you will not
be required to repay any portion of the Home Reimbursement
 
 

--------------------------------------------------------------------------------



On or prior to the first anniversary of the Home Reimbursement payment date
100%
After the first anniversary of the Home Reimbursement payment date and on or
prior to the second anniversary thereof
66%
After the second anniversary of the Home Reimbursement payment date and on or
prior to the third anniversary thereof
33%
After the third anniversary of the Home Reimbursement payment date
Zero





G.            Benefits.  You will be entitled to receive a benefits package
commensurate with that offered to similarly situated employees.


H.            Statutory and Other Deductions. Any salary, bonuses, stock grants
and/or other compensation described in this Agreement will be subject to all
applicable statutory deductions and other withholdings. 


II.            STOCK GRANT


A.            You will receive $750,000 worth of Leucadia restricted stock
(“Restricted Shares”) within ten (10) business days of your Start Date.  The
number of Restricted Shares you are  granted will be based on the closing price
of Leucadia common stock on the grant date.  The grant of Restricted Shares is
subject to the execution of an agreement governing the grant, in such form as is
requested by Leucadia.


B.            Provided that you remain in the employ of Leucadia on the grant
date and each of the vesting dates, the Restricted Shares will vest at 33.33% on
each anniversary of the date of grant.  However, if you resign or are terminated
by Leucadia for Cause prior to the last vesting date, the Restricted Shares that
have not yet vested will be immediately forfeited.


C.            Notwithstanding the above, if Leucadia terminates your employment
without Cause, the Restricted Shares that remain unvested as of the date your
employment terminates will not be forfeited but will continue to vest provided:
(i) you comply with all of the requirements for continued vesting and any
continuing employee obligations (as set forth in the agreement governing the
grant of the Restricted Shares) prior to the last vesting date; and (ii) you
sign (and do not revoke, if applicable) a separation agreement including a
release in the form requested by Leucadia. 


III.            TERMINATION


A.            Notice Period.  During your employment either party may terminate
this Agreement.  You are required to provide Leucadia with six (6) months’
written notice of your intention to terminate your employment (the “Notice
Period”); provided, however, that, if both Rich Handler and Brian Friedman are
no longer the senior-most executives of Leucadia, the Notice Period shall be
three (3) months’ written notice.  For the avoidance of doubt, as long as one of
either Rich Handler or Brian Friedman is a Leucadia executive, the Notice Period
will continue to be six (6) months’ written notice.  During the Notice Period,
you will continue to receive your salary payments at the rate then in effect,
but not any bonus, at the regular payroll dates, your fiduciary duties and your
obligations to Leucadia as an employee of Leucadia will continue, and you will
cooperate in the transition of your responsibilities.  Leucadia shall have the
right, in its sole discretion, to direct that you no longer come in to the
office during the Notice Period or to shorten the Notice Period.  In determining
whether to exercise this right, Leucadia will act solely in its own best
interests, and under no circumstances will it take into consideration any
request by you that Leucadia directs you to cease coming into the office or
shorten the Notice Period


B.            Employment-At-Will.  Your employment with Leucadia is “at will,”
and Leucadia may terminate your employment at any time, with or without Cause or
notice.  You may voluntarily terminate your employment subject to applicable
notice periods.




C.            Cause.  Leucadia in its sole discretion may terminate your
employment for “Cause,” which shall mean your: (a) material breach of  any 
written agreement between you and Leucadia; (b) material violation of any policy
or procedure of Leucadia, that could result in harm to Leucadia, its reputation
or employees; (c) violation of any Leucadia policy against discrimination or
harassment; (d) violation of any federal, state, local, or foreign securities
law, rule, or regulation; (e) arrest for, conviction of, or plea of guilty or
nolo contendere to, a crime that could reasonably be expected to result in
material and manifest harm to Leucadia, its reputation, or employees, and which
Leucadia brings to your attention in writing not more than 30-days from the date
of its discovery by Leucadia specifying in detail the nature of such matter; (f)
engaging in criminal, illegal, dishonest, immoral, or unethical conduct related
to your employment at Leucadia and that results in material and manifest harm to
Leucadia, its reputation, or employees, and which Leucadia brings to your
attention in writing not more than 30-days from the date of its discovery by
Leucadia and specifying in detail the nature of such act; (g) failure to obtain
or maintain any registration, license, or other authorization or approval
reasonably required by Leucadia after receiving written notice from Leucadia and
failing to cure such failure within 30-days after receiving such written notice;
(h) engaging in any act constituting a breach of fiduciary duty, gross
negligence, or willful misconduct in connection with your employment and failing
to cure such act within 30-days after receipt of written notice from the Company
specifying in detail the nature of such act; or (i) refusal or failure to comply
with any of the reasonable directions of or procedures established by the Board
of Directors of Leucadia or your supervisor (unless such directions would result
in the commission of an act that is illegal or unethical) after receiving
written notice of such refusal or failure and failing to cure such failure
within 30-days after receiving such written notice.


An act, or failure to act, by you shall not be deemed “willful” for purposes of
this paragraph III.D. if done or omitted to be done by you (a) upon the advice
of counsel for the Leucadia, and (b) based upon the direction or instruction of
the Leucadia Board or the President or CEO of Leucadia.


D.            You set over and assign to Leucadia all of your right, title, and
interest in and to: a) all discretionary amounts Leucadia owes you or otherwise
might have awarded to you at the time your employment terminates; b) sums or
assets in which you have a direct interest that are held in a brokerage account
at Leucadia or in an investment fund for which Leucadia or its affiliates serve
as a sponsor manager; or c) deferrals of compensation under any Leucadia
deferred compensation plan.  Such assignment shall be up to an amount equal to
the sum of any amounts owed by you to Leucadia, including, without limitation,
any unvested portions of the Signing Bonus or Home Reimbursement.   This
set-over and assignment shall be effective only at such time(s), in such
amounts, and otherwise to the extent as may be permitted without tax penalties
to you under Section 409A of the Internal Revenue Code. You acknowledge such
set-overs and assignments are for your benefit and therefore authorize Leucadia
to the extent permitted by law to deduct the amount of such set-overs and
assignments from Leucadia’s payments to you, and to apply them in payment of the
amount due and owing to Leucadia.  Leucadia’s right to set over is in addition
to its rights and remedies to the repayment of any such amounts due and owing to
Leucadia.


E.            You will pay all costs associated with the collection by Leucadia
of any amounts owed by you under this Agreement, including reasonable attorneys’
fees.  You will not assert any defenses, rights of set-off, or counterclaims as
a reason for not fully repaying any amounts due under this Agreement.


F.            Each amount or benefit payable under this Agreement shall be
deemed a separate payment for purposes of Internal Revenue Code Section 409A
(“409A”).  You understand and agree that Leucadia does not make any
representation and is not providing any advice regarding the taxation of the
payments hereunder, including, but not limited to taxes, interest, and penalties
under 409A and similar liabilities under state tax laws.  No indemnification or
gross-up is payable under this Agreement with respect to any such tax, interest,
penalty or similar liability, and no interest is payable on any payment or
benefit which is subject to a six (6) month delay hereunder.   The parties
hereto believe that no items of compensation other than electively deferred
compensation under any deferred compensation plan are “deferrals of
compensation” under 409A.  Any terms relating to those items of compensation,
including any authority of Leucadia and your rights with respect thereto, shall
be limited to those terms permitted under 409A, and any terms not permitted
under 409A shall be modified and limited to the extent necessary to conform with
409A to the maximum extent possible.


IV.            OTHER IMPORTANT PROVISIONS


 
A.            Your employment will continue to be subject to Leucadia’s policies
and procedures, all of which may be amended from time to time.   As a condition
of your continued employment, you must review and comply with all of Leucadia’s
policies, including, without limitation, the policies regarding notice periods,
non-competition, non-solicitation, confidential information, and intellectual
property.
 
B.            This Agreement constitutes the entire agreement between you and
Leucadia with respect to the subject matters in this Agreement, and supersedes
all prior or contemporaneous negotiations, promises, agreements and
representations, all of which have become merged and integrated into this
Agreement.  The provisions in this Agreement are severable.  Any provisions in
this Agreement held to be unenforceable or invalid in any jurisdiction shall not
affect the enforceability the remaining provisions.  In addition, any provision
of this Agreement held to be excessively broad as to degree, duration,
geographical scope, activity or subject, shall be construed by limiting and
reducing it to be enforceable to the extent compatible with the applicable law. 
Leucadia reserves the right to amend the terms of this Agreement relating to
fixed and/or variable compensation as it considers necessary to comply with
legal or regulatory obligations in force from time to time.


C.            This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to its principles
or rules of conflicts of laws, to the extent that such principles or rules would
require or permit the application of the law of another jurisdiction.  You
hereby consent to the personal jurisdiction of the state and federal courts
sitting in the City and State of New York with respect to matters related to
your employment or this Agreement, and agree that any action with respect
thereto shall be brought in such courts.


D.            Leucadia’s rights under this Agreement shall inure to the benefit
of Leucadia’s successors and assigns.  This Agreement is not assignable by you.


E.            You will be designated as a named insured on any directors’ and
officers’ liability insurance Leucadia may have.  To the extent permitted by law
and Leucadia’s certificate of incorporation and bylaws, Leucadia will indemnify
you against any actual or threatened action, suit or proceeding against you,
whether civil, criminal, administrative or investigative, arising by reason of
your status as a director, officer, employee and/or agent of Leucadia during
your employment.  In addition, to the extent permitted by law, Leucadia will
advance or reimburse any expenses, including reasonable attorney’s fees, you
incur in investigating and defending any actual or threatened action, suit or
proceeding for which you may be entitled to indemnification under this
Section IV.E.
        F.            You acknowledge and agree that you have read and
understand this Agreement, you voluntarily agree to the terms and conditions in
this Agreement, and you have been provided with the opportunity to consult with
independent legal counsel of your choice prior to executing this Agreement.


If the above terms are acceptable to you, we request that you accept this
Agreement by signing and dating it and returning your executed version to Mike
Sharp.


Sincerely,


/s/ Richard B. Handler


Richard B. Handler
Chief Executive Officer




AGREED TO AND ACCEPTED BY:


/s/ Teresa S.
Gendron                                                                                                                July
2, 2014
________________________________                                               _____________________________
Teresa S.
Gendron                                                                                                                              DATE


